DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein when the grommet is not in use and thus the second end is not fixed to the body panel in the through hole and an axis of the grommet is straight, the grommet has an entire length in a direction of the axis of the grommet that is greater than or equal to 120% and less than or equal to 150% of a distance from the through hole to the opposing member, when the grommet is not in use, the accordion sleeve has an outer diameter about the axis of the grommet that is greater than or equal to 37% and less than or equal to 42% of the entire length of the grommet, when the grommet is not in use, the accordion sleeve has a length in the direction of the axis of the grommet that is greater than or equal to 50% and less than or equal to 55% of the entire length of the grommet, when the grommet is not in use, the accordion structure of the accordion sleeve has a pitch that is greater than or equal to 12% and less than or equal to 17% of the length of the accordion sleeve in the direction of the axis of the grommet, when the grommet is in use and thus the second end is fixed to the body panel in the through hole and the grommet is bent such that the axis of the grommet is not straight, an 16P1P20210315US angle between an opening direction of the first opening and an opening direction of the second opening is greater than or equal to ninety degrees, and when the grommet is in use, the grommet has a length in the opening direction of the second opening that is greater than or equal to 82% and less than or equal to 87% of the distance from the through hole to the opposing member.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Examiner remarks: The Examiner considers the following prior art references as the closest art related to the instant application:
	Lipp (Patent No. US 7,943,854) discloses a tubular grommet having an accordion sleeve connected to panels in a vehicle.
	Gniewek et al. (Patent No. US 8,648,259) discloses an accordion style grommet with shape-influencing stiffeners. 
	Bikhleyzer (Patent No. US 7,659,480) discloses a flexible vehicle grommet capable of being moved between an elongated orientation and a coiled orientation.
	Suzuki (Pub. No. US 2010/0147557) discloses a grommet connected between a car-body panel and a movable body with a bellows portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847